DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 40 is objected to because of the following informalities: In line 8, “the position” should be --a position--.
Claim 41 is objected to because of the following informalities: 
In line 3, “second engagement potion” should be --the second engagement portion--; and,
In line 4, “craw” should be --claw--.
Claim 48 is objected to because of the following informalities:
In line 5, “at least the position” should be --at least at a position--; and,
In line 7, “the position” should be --a position--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 40, 41, 43, 44 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nocek (US 4,744,674 A).
Regarding claim 40, Nocek teaches a zipper tape comprising: 
a first engagement portion (14);
a first belt-shaped base (12) continuously provided to the first engagement portion;
a second engagement portion (15) engageable with the first engagement portion; and
a second belt-shaped base (11) continuously provided to the second engagement portion, wherein 
the second belt-shaped base is shortened in a width direction of the zipper tape in relation to the first belt-shaped base to have a shorter length (FIG. 6) from the position where the second belt-shaped base is continuously provided to the second engagement portion to a first end of the width direction (column 2 lines 55-64, column 3 lines 40-62 and FIG. 6).
Regarding claim 41, Nocek teaches the zipper tape of claim 40 above, wherein the first engagement portion comprises a first claw protruding toward the first end, and the second engagement portion comprises a second claw protruding toward a second end opposite the first end and engageable with the first claw (FIG. 6). 
Regarding claim 43, Nocek teaches the zipper tape of claim 40 above, wherein the second belt-shaped base has an unholdable length from the position where the second belt-shaped base is continuously provided to the second engagement portion to the first end (column 3 lines 40-62).
Regarding claim 44, Nocek teaches the zipper tape of claim 40 above, wherein the second belt-shaped base has a length that is 2.0 mm or less from the position where the second belt-shaped base is continuously provided to the second engagement portion to the first end (column 3 lines 40-62). 
It is noted that Applicant discloses that a length unable to be held with human fingers is universally in a range from 0.0 to 2.0 mm. Accordingly, Nocek’s disclosure of an absence of flaps such that the zipper cannot be grasped is sufficient to meet the claim.  
Regarding claim 46, Nocek teaches the zipper tape of claim 40 above, wherein one of the first engagement portion and the second engagement portion comprises a female hook and the other of the first engagement portion and the second engagement portion comprises a male hook (FIG. 6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Nocek, as applied to claim 41 above.
Regarding claim 42, Nocek teaches the zipper tape of claim 41 above, but fails to teach the first claw being positioned nearest to the second end within the first engagement portion and the second claw being positioned nearest to the second end within the second engagement portion. 
However, merely rearranging the first and second engagement portions such that the first engagement portion is provided to the second belt-shaped base and the second engagement portion is provided to the first belt-shaped base and such that the first claw is positioned nearest to the second end within the first engagement portion and the second claw is positioned nearest to the second end within the second engagement portion would have been an obvious matter of design choice and well within the level of ordinary skill in the art as such a modification merely constitutes a rearrangement of parts and would not have modified the operation of the zipper tape. 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Nocek, as applied to claim 40 above.
Regarding claim 45, Nocek teaches the zipper tape of claim 40 above, but fails to teach the second belt-shaped base not formed from the position where the second belt-shaped base is continuously provided to the second engagement portion to the first end.
However, as Nocek discloses of an absence of flaps such that the zipper cannot be grasped, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to configure the second belt-shaped base to have any length that cannot be grasped, including a length of zero (i.e., not formed as claimed), as expressly suggested by Nocek. 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Nocek, as applied to claim 46 above.
Regarding claim 47, Nocek teaches the zipper tape of claim 46 above, but fails to teach the first engagement portion comprising the female hook and the second engagement portion comprising the male hook. 
However, merely rearranging the first and second engagement portions such that the first engagement portion comprises the female hook and the second engagement portion comprises the male hook would have been an obvious matter of design choice and well within the level of ordinary skill in the art as such a modification merely constitutes a rearrangement of parts and would not have modified the operation of the zipper tape. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10-12 and 22 of U.S. Patent No. 11,285,686. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same zipper tape and zipper tape equipped bag.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734            

/JES F PASCUA/Primary Examiner, Art Unit 3734